IN THE SUPREME COURT OF THE STATE OF NEVADA


                  ROBERT WILLIAM REYNOLDS,                             No. 83473
                                   Appellant,
                               vs.
                  SUSAN VICTORIA REYNOLDS,
                                    Respondent.
                                                                            FILED
                                                                            MAR 3 0 2022
                                                                           ELIZADETH A. SROWN
                                                                         CLERK OF SUPREME COURT
                                                                        BY
                                                                              DEPUTY CLERK


                                      ORDER DISMISSING APPEAL

                             Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                             It is so ORDERED.


                                                           CLERK OF THE SUPREME COURT
                                                           ELIZABETH A. BRO 7

                                                           BY:


                 cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                       Ara H. Shirinian, Settlement Judge
                       Law Offices of F. Peter James, Esq.
                       Hamilton Law
                       Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER